Citation Nr: 0922164	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-29 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to left knee degenerative arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1952 to 
November 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office Center 
(RO) in St. Louis, Missouri, on behalf of the RO in Des 
Moines, Iowa.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The evidence of record shows that the appellant's current low 
back disorder was aggravated by his service-connected left 
knee degenerative arthritis.


CONCLUSION OF LAW

A low back disorder is aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue on appeal herein.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 
(2008).  This is so because the Board is taking action 
favorable to the appellant by granting the issue at hand.  As 
such, this decision poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  Service connection 
may also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Historically, the appellant served on active duty from 
November 1952 to November 1956.  In January 2005, the 
appellant filed the present claim seeking entitlement to 
service connection for a low back disorder.  He asserts that 
this condition is either due to or aggravated by his service-
connected left knee degenerative arthritis.  By a November 
2007 rating decision, service connection was granted for left 
knee degenerative arthritis and separate evaluations of 10 
percent and 30 percent were assigned thereto, effective 
January 13, 2005.

A review of the appellant's service treatment records was 
negative for complaints of or treatment for a low back 
disorder.


The evidence of record does not support the appellant's claim 
of service connection for a low back disorder on a direct 
basis.  The appellant's service medical records are negative 
for this disorder, and there is no evidence that this 
disorder was incurred in or aggravated by his active military 
service, or to a compensable degree within the first post-
service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.303, 3.307, 3.309; see Hickson, 12 Vet. 
App. at 253; see also Pond, 12 Vet App. at 346.

However, the totality of the evidence of record supports the 
appellant's claim of entitlement to service connection for a 
low back disorder as secondary to his service-connected left 
knee degenerative arthritis.

In December 1987, the appellant underwent radiographic 
examination that revealed mild scoliosis of the dorsal spine 
with a slightly convex curve towards the right and advanced 
degenerative changes in the appellant's lower dorsal spine.  
Similarly, in December 2003, the appellant underwent a 
Computerized Axial Tomography (CAT) scan that revealed 
degenerative changes in the thoracic and lumbar spine, 
including anterior osteophytes at multiple levels.  December 
2003 x-rays further demonstrated that the appellant's lumbar 
was generally osteopenic and that there was a near complete 
loss of the L5-S1 intervertebral disk space.  Facet 
degenerative change was noted posteriorly from L2-3 through 
L5-S1.

In January 2004, magnetic resonance imaging revealed 
spondylosis at multiple levels; severe disk space narrowing 
at L5-S1 with modic changes; severely stenotic neural foramen 
at the right L5-S1; moderately stenotic foramen at L4-5, L3-
4, and left L5-S1; lateral stenosis at L4-5, worse on the 
right secondary to a slightly asymmetric hypertrophy at L4-5 
facet joint on the right; and mild central stenosis at L2-3.

In November 2007, the appellant underwent a VA examination.  
After noting the appellant's relevant medical history and 
administering a physical examination, the diagnosis was 
"severe mechanical low back strain with multilevel 
[degenerative joint disease] and [degenerative disk 
disease]," which are the likely causes of radiculopathy 
symptoms in both legs.  The examiner opined:

Concerning [the appellant's] low back, 
he does have [magnetic resonance 
imaging] evidence of extensive changes 
in the lower back.  However, the 
[appellant] is 74 years old.  The 
likelihood of having degenerative 
changes is quite good because of natural 
progression of disease based on age.  It 
would be medically impossible to 
determine whether his degenerative 
changes were due to an old injury (the 
medical literature does state that 
injuries can cause arthritis many years 
later), or whether they would have 
recurred [sic] if he had not had an 
injury or if he was not in the military.  
Therefore, trying to determine whether 
his degenerative disease of the lumbar 
spine was a result of aggravation during 
service would be resorting to mere 
speculation.

In a March 2008 letter from the appellant's primary 
physician, D.R. Frey, M.D., stated that he has treated the 
appellant for a low back disorder for a number of years.  Dr. 
Frey opined that "[b]ecause of [the appellant's] gait 
disorder, it is my opinion that this contributed to his 
worsening low back problems, including spinal stenosis."

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
appellant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt 
that exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2008).  The question 
is whether the evidence of record supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Although the VA examiner opined that it was medically 
impossible to determine the etiology of the appellant's low 
back disorder.  Moreover, the VA examiner's opinion concerned 
the issue of whether the appellant's low back disorder was 
aggravated during his active duty service and not whether the 
appellant's low back disorder was due to or aggravated by his 
service-connected left knee degenerative arthritis.  
According to Dr. Frey, the appellant's left knee degenerative 
arthritis aggravated the appellant's current low back 
disorder.  

After a longitudinal review of the evidence of record, the 
Board finds that the evidence is at least in equipoise with 
regard to the issue of whether a service-connected disability 
aggravated the appellant's low back disorder.  Id.  Thus, the 
Board finds that the appellant's service-connected left knee 
degenerative arthritis aggravated the appellant's current low 
back disorder.  Therefore, with application of the benefit-
of-the-doubt doctrine, service connection for a low back 
disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.310; Gilbert, 1 Vet. App. at 53-56.


ORDER


Service connection for a low back disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


